Citation Nr: 1606336	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  12-22 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for essential hypertension as secondary to service-connected type II diabetes mellitus with retinopathy, neuropathy, and erectile dysfunction.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to an increased rating for anxiety disorder not otherwise specified, rated 50 percent prior to August 17, 2011, and 70 percent from August 17, 2011.

4.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus with retinopathy, neuropathy, and erectile dysfunction.

5.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

6.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2010 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDING OF FACT

On October 20, 2015, a relative of the Veteran notified the Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina that the Veteran died on October [redacted], 2015; a February 5, 2016 Social Security Administration Data report confirmed the relative's report.



CONCLUSIONS OF LAW

1.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the appeal of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for essential hypertension as secondary to service-connected type II diabetes mellitus with retinopathy, neuropathy, and erectile dysfunction, at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

2.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the appeal of entitlement to service connection for hepatitis C at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

3.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the appeal of entitlement to an increased rating for anxiety disorder not otherwise specified, rated 50 percent prior to August 17, 2011, and 70 percent from August 17, 2011, at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

4.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the appeal of entitlement to a rating in excess of 20 percent for type II diabetes mellitus with retinopathy, neuropathy, and erectile dysfunction, at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

5.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the appeal of entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

6.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the appeal of entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

7.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the appeal of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONs

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal of each issue on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of any issue on appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of the issues on appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 



ORDER

The appeal of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for essential hypertension as secondary to service-connected type II diabetes mellitus with retinopathy, neuropathy, and erectile dysfunction is dismissed.

The appeal of entitlement to service connection for hepatitis C is dismissed.

The appeal of entitlement to an increased rating for anxiety disorder not otherwise specified, rated 50 percent prior to August 17, 2011, and 70 percent from August 17, 2011 is dismissed.

The appeal of entitlement to a rating in excess of 20 percent for type II diabetes mellitus with retinopathy, neuropathy, and erectile dysfunction is dismissed.

The appeal of entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is dismissed.

The appeal of entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is dismissed.

The appeal of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is dismissed.


		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


